Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 28, 2016

                                     No. 04-16-00451-CR

                               Ex Parte Ramon SALAZAR, Jr.,
                                          Appellant

                  From the 437th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR4942B
                        Honorable Lori I. Valenzuela, Judge Presiding

                                        ORDER
        It appears from the record that appellant seeks to appeal the denial of bond pursuant to
article I, section 11a of the Texas Constitution. The Court of Criminal Appeals has exclusive
jurisdiction over denial of bonds under this section of the Texas Constitution. Clapp v. State,
639 S.W.2d 949, 952 (Tex. Crim. App. 1982). Appellant is therefore ORDERED to show cause
within two weeks from the date this order is signed why this appeal should not be dismissed for
want of jurisdiction.

        In addition, it appears appellant’s notice of appeal is not timely filed. See Ex parte
Matthews, 452 S.W.3d 8, 10–11 (Tex. App.—San Antonio 2014, no pet.). “A timely notice of
appeal is necessary to invoke a court of appeals’ jurisdiction.” Olivo v. State, 918 S.W.2d 519,
522 (Tex. Crim. App. 1996); accord Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim.
App.2012). Generally, a defendant has thirty days from the date of an appealable order to file a
notice of appeal. See TEX. R. APP. P. 26.2(a)(1); Olivo, 918 S.W.2d at 522; Green v. State, 999
S.W.2d 474, 476 (Tex.App.—Fort Worth 1999, pet. ref'd). “If a notice of appeal is not timely
filed, the court of appeals has no option but to dismiss the appeal for lack of jurisdiction.”
Castillo, 369 S.W.3d at 198; see Olivo, 918 S.W.2d at 522.

        It is therefore ORDERED that appellant show cause in writing within two weeks from the
date this order is signed why this appeal should not be dismissed for lack of jurisdiction.



                                                   _________________________________
                                                   Jason Pulliam, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the
said court on this 28th day of July, 2016.



                                            ___________________________________
                                            Keith E. Hottle
                                            Clerk of Court